Exhibit 99.1 Press Release TIDEWATER INC. ● Pan-American Life Center ● 601 Poydras Street, Suite 1500 ● New Orleans, LA 70130 ● Telephone (504) 568-1010 ● Fax (504) 566-4582 Tidewater Announces Expiration of Limited Waivers from its Lenders and Noteholders NEW ORLEANS, March 27, 2017 – Tidewater Inc. (NYSE: TDW) announced today that the latest waiver of covenant default from its lenders and noteholders expired in accordance with its terms on March 27, 2017, without a renewal being sought by the company.
